internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 5-plr-104015-00 date date re parent merger-sub target sub country x state y business a business b date date date this is in reply to a letter dated date from your representatives in which a ruling is requested as to the federal_income_tax consequences of a transaction the information submitted for consideration is summarized below parent is a publicly traded corporation organized under the laws of country x and is engaged in business a parent owns all the stock of sub a u s_corporation incorporated in state y sub is the parent of a consolidated_group of corporations plr-104015-00 sub with its subsidiaries is engaged in the same business as parent prior to the acquisition merger described below target was a publicly traded u s_corporation incorporated in state y engaged in business b as part of a merger described below parent formed merger-sub a wholly owned u s subsidiary of parent merger-sub conducted no business or operations except those necessary to facilitate parent’s acquisition of target on date parent merger-sub and target entered into an agreement merger agreement pursuant to which merger-sub would be merged with and into target the acquisition merger with target surviving the merger and target shareholders receiving parent stock in exchange for target stock except that cash was paid to the target shareholders in lieu of fractional parent common shares in addition the merger-sub stock was converted into target stock so that target became a wholly owned subsidiary of parent in connection with the acquisition merger the target outstanding_stock options were assumed by parent and converted into parent common_stock options the acquisition merger became effective on date it has been represented that the acquisition merger standing alone would qualify as a reorganization described in sec_368 and a e of the internal_revenue_code on date parent transferred the stock of target to sub in exchange for additional shares of sub stock it has been represented that if viewed as an independent step the transfer of the target stock by parent to sub qualified for nonrecognition treatment under sec_351 of the code sub and target have determined that it would be more efficient for the businesses of target and sub to be combined therefore target plans on merging with and into sub in accordance with the laws of state y upstream_merger it has been represented that the upstream_merger will qualify as a statutory merger under state y law it has been represented that the upstream_merger will qualify as a reorganization described in sec_368 of the code it is also represented that the upstream_merger will qualify as a transaction described in sec_332 of the code if it were treated independently of the acquisition merger it is also represented that if the acquisition merger had not occurred and target had merged directly into sub such merger would have qualified as a reorganization under sec_368 and sec_368 of the code the following additional representations have been made in connection with the acquisition merger the transfer of stock of target to sub and the upstream_merger viewed as a single integrated_plan the transaction to ensure that the requirements of sec_1_367_a_-3 are satisfied a less than percent of both the total voting power and the total value of parent was or will be received in the transaction in the aggregate by the shareholders plr-104015-00 of target b c d e f g h less than percent of each of the total voting power and the total value of the stock of parent was or will be owned in the aggregate at any time during the transaction or immediately after the transaction by u s persons that were either officers or directors of target or who owned percent or more of the total voting power or the total value of the stock of target immediately prior to the transaction none of the shareholders of target owned or will own percent or more of the total voting power or total value of the stock of parent at any time during or immediately following the transaction parent satisfies the active_trade_or_business_requirement contained in sec_1_367_a_-3 with respect to the transaction neither the target shareholders nor parent had or have any intention to substantially dispose_of or discontinue target’s trade_or_business as part of the transaction the fair_market_value of parent was and will be substantially in excess of the fair_market_value of target at all times during the transaction as determined for purposes of sec_1_367_a_-3 the shares of parent stock reserved for issuance in connection with the assumption of the target options together with the parent stock issued as part of the transaction represented less than percent of the parent outstanding_stock parent is not and has not been within the last years a controlled_foreign_corporation within the meaning of sec_957 or a passive_foreign_investment_company within the meaning of sec_1297 i parent is a corporation within the meaning of sec_1 pursuant to dollar_figure of revproc_2000_3 2000_1_cb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 by reason of sec_368 however the service has discretion to rule on significant sub-issues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based on the information submitted and the representations made and provided that i the acquisition merger the transfer of the stock of target to sub and the upstream_merger are treated as steps in an integrated_plan pursuant to the plr-104015-00 step_transaction_doctrine and ii the acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows the combined transaction consisting of the acquisition merger the transfer of the target stock to sub and the upstream_merger will be treated as if sub directly acquired the assets of target in a statutory merger for purposes of sec_368 and sec_368 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated sincerely associate chief_counsel corporate by chief branch
